                    THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAWN L. PERRY,

                   Plaintiff,

     v.                                     3:17-CV-1082
                                            (JUDGE MARIANI)
UNITED STATES OF AMERICA and
RAFAEL LOPEZ-MONEGRO,

                   Defendants .

                                ...___(   ORDER
                    ~_/ _PlDAY OF JUNE, 2021, for the reasons set forth .in th'Is
      AND NOW, THIS_"[

Court's accompanying memorandum opinion, IT IS HEREBY ORDERED THAT:

   1. The United States' Motion for Summary Judgment (Doc. 22) is GRANTED.

  2. Count I of the Amended Complaint (Doc. 15) is time-barred pursuant to 28 U.S.C. §

      2401(b) and DISMISSED WITH PREJUDICE.
